                 Case 3:20-cv-05026-JCC Document 36 Filed 12/02/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   REGENCY APARTMENTS VANCOUVER                              CASE NO. C20-5026-JCC
     LLC,
10
                                                               ORDER TO SHOW CAUSE
11                              Plaintiff,
            v.
12
     THE SHERWIN-WILLIAMS COMPANY
13   d/b/a UNIFLEX COATINGS,
14                              Defendant.
15

16          This matter comes before the Court sua sponte. Plaintiff Regency Apartments Vancouver
17   LLC alleges that the Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because
18   the amount in controversy is more than $75,000. (See Dkt. No. 1 at 1–2.) Defendant The
19   Sherwin-Williams Company admits that jurisdiction is proper. (See Dkt. No. 8 at 2.) However,
20   the Court has an independent obligation to determine it has jurisdiction and must dismiss the
21   action if it “determines at any time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P.
22   12(h)(3). Here, Plaintiff’s complaint does not provide sufficient information to allow the Court to
23   determine whether it has subject-matter jurisdiction over this matter.
24          “A limited liability company ‘is a citizen of every state of which its owners/members are
25   citizens,’ not the state in which it was formed or does business.” NewGen, LLC v. Safe Cig, LLC,
26   840 F.3d 606, 612 (9th Cir. 2016) (quoting Johnson v. Columbia Props. Anchorage, LP, 437

     ORDER TO SHOW CAUSE
     C20-5026-JCC
     PAGE - 1
               Case 3:20-cv-05026-JCC Document 36 Filed 12/02/20 Page 2 of 2




 1   F.3d 894, 899 (9th Cir. 2006)). Accordingly, to properly plead diversity jurisdiction, Regency

 2   Apartments Vancouver LLC was required to plead “the citizenship of all of [its] members” and

 3   show that there was complete diversity at the time the case was filed. Id. at 611. It did not. (See

 4   Dkt. No. 1 at 1–2.) Further, Regency Apartments’ corporate disclosure statement does not

 5   include information required by Local Civil Rule 7.1 that the Court could use to evaluate

 6   whether it has subject-matter jurisdiction. (See Dkt. No. 4.)

 7          Even so, “[d]efective jurisdictional allegations are not fatal.” NewGen, LLC, 840 F.3d at

 8   612. “Courts may permit parties to amend defective allegations of jurisdiction at any stage in the
 9   proceedings.” Id.; see also 28 U.S.C. § 1653. Accordingly, the Court ORDERS Plaintiff Regency
10   Apartments Vancouver LLC to show cause why the Court should not dismiss this action for lack
11   of subject-matter jurisdiction by, within fourteen days of the date of this order, filing a corporate
12   disclosure statement that complies with Local Civil Rule 7.1 and an amended complaint that
13   alleges the members of Regency Apartments Vancouver LLC and their citizenship as of the date
14   the complaint was filed. The Court does not grant leave to amend any other allegations in the
15   complaint.
16          DATED this 2nd day of December 2020.




                                                            A
17

18

19
                                                            John C. Coughenour
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER TO SHOW CAUSE
     C20-5026-JCC
     PAGE - 2
